DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending.
Claims 1-10 are rejected.
Claims 11-20 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al. (hereinafter "Kajiwara") (U.S. 4,487,050).
Regarding Claim 1, Kajiwara discloses an apparatus (Fig. 1, a rolling mill; Col. 2, Lines 17-19) of manufacturing a panel (Fig. 1, a metal strip 1; Col. 2, Lines 33-34), comprising:
a contacting roller (Fig. 1, an upper work roll 2; Col. 2, Lines 34-35) with both ends supported rotatably in a vertical direction (Fig. 2, a pair of bearing cases 8 vertically support both ends of the upper work roll 2; Col. 2, Lines 63-65) and configured to perform surface-processing on a panel that is to be processed (Fig. 1, the upper work roll 2 corrects fine shape irregularities in the metal strip 1; Col. 3, Lines 42-44);

a supporting roller (a center support roll 4c; see Annotated Fig. 2) provided above the contacting roller (the center support roll 4c is above the upper work roll 2; see annotated Fig. 2) and configured to support a middle portion of the contacting roller (Annotated Fig. 2, the center support roll 4c supports the upper work roll 2; Col. 2, Lines 40-51).
The intended use language “the panel for home appliance” does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Kajiwara can carry out the function, i.e. the intended use recited absent any specific structure recited to do so.

    PNG
    media_image1.png
    702
    989
    media_image1.png
    Greyscale

Regarding Claim 2, Kajiwara discloses the apparatus of Claim 1. Kajiwara further discloses a plurality of supporting rollers (a plurality of additional support rolls 4a, 4b, 4d, 4e; see Annotated Fig. 2), and the plurality of supporting rollers are arranged at regular intervals above the contacting roller (the plurality of additional support rolls 4a, 4b, 4d, 4e are arranged at regular intervals along a length of the upper work roll 2; see Annotated Fig. 2).
Regarding Claim 3, Kajiwara discloses the apparatus of Claim 1. Kajiwara further discloses a receiving roller (Fig. 1, an input side first intermediate roll 3 of a pair of first intermediate rolls 3; Col. 2, Lines 37-41) disposed between the contacting roller and the supporting roller (the input side first intermediate roll 3 is disposed between the center support roll 4c and the upper work roll 2; see Annotated Fig. 2).
Regarding Claim 4, Kajiwara discloses the apparatus of Claim 3. Kajiwara further discloses a plurality of receiving rollers (a plurality of second intermediate rolls (not shown); Col. 4, Lines 30-31).
Regarding Claim 5, Kajiwara discloses the apparatus of Claim 3. Kajiwara further discloses a length of the receiving roller is longer than or equal to a length of the contacting roller (the input side first intermediate roll 3 and the upper work roll 2 are substantially equal in length; see Annotated Fig. 2).
Regarding Claim 6, Kajiwara discloses the apparatus of Claim 1. Kajiwara further discloses wherein the supporting roller has a length that is shorter than a length of the contacting roller (the center support roll 4c is shorter in length than the upper work roll 2; see Annotated Fig. 2), and is disposed at a center of the contacting roller (the center support roll 4c is disposed at a center of the upper work roll 2; see Annotated Fig. 2).
Regarding Claim 7, Kajiwara discloses the apparatus of Claim 1. Kajiwara further discloses wherein the pressing roller is disposed below the contacting roller (the bottom work roll 2 is disposed below the upper work roll 2; see Fig. 1), and presses the panel upward (Fig. 1, the bottom hydraulic cylinder 81 applies the roll bending force to press the bottom work roll 2 upward; Col. 3, Lines 41-44).
Regarding Claim 8, Kajiwara discloses the apparatus of Claim 1. Kajiwara further discloses wherein the pressing roller presses the panel when the panel arrives at a position between the contacting roller and the pressing roller (Fig. 1, a bottom hydraulic cylinder 81 applies a roll bending force to the lower work roll 2 to press the metal strip 1; Col. 3, Lines 41-44), and releases a pressure applied on the panel before the panel escapes from between the contacting roller and the pressing .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (hereinafter "Kajiwara") (U.S. 4,487,050) in view of Tazoe et al. (hereinafter "Tazoe") (US 2011/0067474).
Regarding Claim 9, Kajiwara discloses the apparatus according to Claim 1. Kajiwara fails to explicitly disclose a pinching apparatus disposed in front of or behind the contacting roller and the pressing roller, and configured to pinch the panel, wherein the pinching apparatus comprises an upper pinching roller disposed above the panel, and a lower pinching roller disposed below the panel, the pinching apparatus pinches the panel when the panel arrives at a position between the upper pinching roller and the lower pinching roller, and releases the pinching of the panel before the panel escapes from between the upper pinching roller and the lower pinching roller.
However, Tazoe, in the art of rolling mills, teaches an apparatus (Fig. 1, a rolling apparatus 100; [0034]), comprising:

wherein the pinching apparatus comprises an upper pinching roller disposed above the panel (the first pinch roller 4 has a first upper pinch roller 4; see Fig. 1), and a lower pinching roller disposed below the panel (the first pinch roller 4 has a first lower pinch roller 4; see Fig. 1),the pinching apparatus pinches the panel when the panel arrives at a position between the upper pinching roller and the lower pinching roller (Fig. 1, the first pinch roller 4 pinches the strip S; [0052]), and
releases the pinching of the panel before the panel escapes from between the upper pinching roller and the lower pinching roller (Fig. 1, the first pinch roller 4 pinches the strip S; [0052]).
The advantage of the pinch assembly is to apply a tensile force to the sheet and prevent sagging (Tazoe; [0053]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the rolling mill as disclosed by Kajiwara, to include the pinch assembly taught by Tazoe, to apply a tensile force to the sheet and prevent sagging (Tazoe; [0053]).
Regarding Claim 10, Kajiwara, as previously modified by Tazoe, discloses the apparatus according to Claim 9. Tazoe further teaches wherein the pinching apparatus comprises a plurality of upper pinching rollers (the pair of pinch rollers 4 have two upper pinch rollers collectively; see Fig. 1), and a plurality of lower pinching rollers corresponding to the plurality of upper pinching rollers (the pair of pinch rollers 4 have two low pinch rollers collectively; see Fig. 1).
Response to Arguments
Applicant’s arguments, see Page 10, filed October 9, 2020, with respect to the objections to the drawings have been fully considered and are persuasive in light of amendments to the drawings.
The objections to the drawings have been withdrawn. 
Applicant’s arguments, see Page 10, filed October 9, 2020, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 8-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 8-10 have been withdrawn. 
Applicant’s arguments, see Pages 11-15, filed October 9, 2020, with respect the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725